UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-12626 EASTMAN CHEMICAL COMPANY (Exact name of registrant as specified in its charter) Delaware 62-1539359 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 200 South Wilcox Drive Kingsport, Tennessee (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (423) 229-2000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X]NO[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X]NO[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [X]Accelerated filer [] Non-accelerated filer []Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES []NO[X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Number of Shares Outstanding at June 30, 2011 Common Stock, par value $0.01 per share OF 48 TOTAL SEQUENTIALLY NUMBERED PAGES EXHIBIT INDEX ON 1 TABLE OF CONTENTS ITEM PAGE PART I.FINANCIAL INFORMATION 1. Financial Statements Unaudited Consolidated Statements of Earnings, Comprehensive Income and Retained Earnings 3 Consolidated Statements of Financial Position 4 Unaudited Consolidated Statements of Cash Flows 5 Notes to the Unaudited Consolidated Financial Statements 6 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 3. Quantitative and Qualitative Disclosures About Market Risk 43 4. Controls and Procedures 43 PART II.OTHER INFORMATION 1. Legal Proceedings 44 1A. Risk Factors 44 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 6. Exhibits 45 SIGNATURES Signatures 46 EXHIBIT INDEX Exhibit Index 47 2 UNAUDITED CONSOLIDATED STATEMENTS OF EARNINGS, COMPREHENSIVE INCOME AND RETAINED EARNINGS Second Quarter First Six Months (Dollars in millions, except per share amounts) Sales $ Cost of sales Gross profit Selling, general and administrative expenses Research and development expenses 39 33 75 66 Asset impairments and restructuring charges (gains), net ) 3 ) 3 Operating earnings Net interest expense 18 25 37 50 Other charges (income), net (6 ) 7 ) 14 Earnings from continuing operations before income taxes Provision for income taxes from continuing operations 96 73 Earnings from continuing operations Earnings from discontinued operations, net of tax 7 8 3 Gain from disposal of discontinued operations, net of tax 1 31 Net earnings $ Basic earnings per share Earnings from continuing operations $ Earnings from discontinued operations Basic earnings per share $ Diluted earnings per share Earnings from continuing operations $ Earnings from discontinued operations Diluted earnings per share $ Comprehensive Income Net earnings $ Other comprehensive income (loss), net of tax Change in cumulative translation adjustment 11 (9 ) 36 ) Change in unrecognized losses and prior service credits for benefit plans 2 6 6 9 Change in unrealized (losses) gains on derivative instruments ) 2 ) 8 Total other comprehensive income (loss), net of tax (6
